Citation Nr: 9907283	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the indebtedness arising from the overpayment of 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
U.S.C., was properly created and charged to the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The appellant's active duty service has not been confirmed.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in September 1997, it was remanded to the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO) for additional development.  Following 
the completion of that development, the case was returned to 
the Board and is now ready for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the proper 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant, as a member of the selected reserve, was 
entitled to a VA educational assistance allowance during his 
pursuit of a program of education.  

3.  The appellant was awarded an educational assistance 
allowance of $409.00 for a 12 credit hour term from June 24, 
1996 to August 16, 1996.  

4.  The appellant did not attend any classes during the term 
from June 24, 1996 to August 16, 1996.  

5. The appellant ceased his program of education because he 
passed his nursing boards and secured a job in his chosen 
field as an assistant director of nursing.




CONCLUSIONS OF LAW

1.  An overpayment of $409, based upon the appellant's 
failure to attend class during the term from June 24, 1996 to 
August 16, 1996, was validly created.  10 U.S.C. § 16131, 
Chapter 1606; 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 21.7520(b)(14), 21.7622(e), 21.7635(b) (1998).

2.  Mitigating circumstances for the veteran's withdrawal 
from his program of education in 1996 have not been 
demonstrated.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
21.7520(b)(14), 21.7622(e), 21.7635(b). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds that the appellant's claim is 
well grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, the Board finds that there is no further duty 
to assist the appellant in developing the claim, as mandated 
by 38 U.S.C.A. § 5107(a).  

In that regard, the Board notes that during the course of the 
development of his claim, the appellant identified two 
potential sources of evidence that he believed could be 
relevant to the underlying question of whether or not he 
attended classes during the time period at issue.  He 
demanded that the RO contact the school VA counselor, T.D. 
(also known as A.D.), to verify that he in fact attended 
classes.  In the alternative, the appellant requested that 
the RO contact his teachers for the term in question to 
ascertain whether there are any records of his test grades 
that would substantiate his allegations of attendance.  

The Board observes that in November 1997, the RO did make 
contact with one source identified by the appellant, namely 
A.D., the appellant's VA Counselor at Seattle Central 
Community College (SCCC).  The Board finds that the duty to 
assist has been fulfilled with respect to that specifically 
identified potential source of evidence.  

With respect to the unnamed teachers described by the 
appellant as persons who could possibly verify his class 
attendance, the Board finds that without more specific 
information pertaining to that source of evidence, the VA is 
under no duty to proceed further.  In that regard, the Board 
observes that VA's duty to assist the appellant is not "a 
license for a fishing expedition," nor is it a "one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances when he may or should have 
information that is essential in obtaining the putative 
evidence."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (duty to assist does not extend to determinations of 
whether "there might be some unspecified information which 
could possibly support a claim."); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied, 1 Vet. App. 406 
(1991).  In the instant case, as the VA has made every 
reasonable attempt to obtain relevant records identified by 
the veteran, the duty to assist has been satisfied.  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

A review of the record indicates that the veteran's 
eligibility for Chapter 106 (now 1606) educational benefits 
was established in November 1994, based upon his status as a 
reservist in the United States Army Reserves.  Between 
September 26, 1994 and August 16, 1996, Chapter 106 
educational benefits were paid on a monthly basis for the 
veteran's enrollment at Seattle Central Community College 
(SCCC) for the pursuit of an AAS Nursing program.  The Board 
notes that VA Enrollment Certification Forms (Form 22-1999) 
were submitted by the Veteran's Coordinator of SCCC in 1995 
and 1996 certifying to VA the appellant's enrollment for the 
terms indicated and the number of credit hours taken for each 
term.  

In April 1996, the Veteran's Coordinator of SCCC, A.D., filed 
a VA Form 22-1999, Enrollment Certification, certifying to VA 
that the appellant was enrolled at SCCC for the school terms 
from April 1, 1996 to June 14, 1996, and from June 24, 1996 
to August 16, 1996, for 12 credit hours per term.  Based upon 
that certification, the appellant was paid educational 
benefits by VA at the monthly rate of $197.90.  

In November 1996, the Veteran's Coordinator of SCCC (A.D.), 
filed a VA Form 22-1999b, Notice of Change in Student Status, 
dated October 30, 1996, certifying to VA that the appellant's 
last date of attendance at SCCC was June 14, 1996.  

In November 1996, the RO directed a letter to the appellant 
informing him that the change in student status had resulted 
in an overpayment of $409, based upon his failure to attend 
class during the term from June 24, 1996 to August 16, 1996.  

In response to that finding, the appellant argued, both in 
writing and at a June 1997 hearing before the undersigned, 
that during the school term at issue, namely from June 24, 
1996 through August 16, 1996, he had enrolled and attended 
classes up until two weeks before final examinations.  The 
veteran claims that he stopped attending classes at that time 
because he passed his nursing boards and secured a job in his 
chosen field as an assistant director of nursing.  The 
appellant argues that since he did attend the majority of the 
classes during the term, and since he had a legitimate excuse 
for withdrawing from school, he has established the requisite 
mitigating circumstances that should justify the payment of 
educational benefits that he did receive, and should thus 
invalidate the overpayment debt.  

The appellant has also argued that because VA education 
benefits were generally paid to him late, he was customarily 
late in the payment of his tuition.  Consequently, he usually 
attended classes for a period of time at the beginning of 
each term, under a de facto registration.  Once he received 
his VA funds, he was able to pay his tuition and would then 
be properly re-registered by the school.  According to the 
appellant, T.D., the Veteran's Coordinator, had knowledge of, 
and was in agreement with this practice.  In the quarter in 
question of June, July, and August, 1996, the appellant 
alleges that although he did attend, since he dropped out in 
August 1996 after obtaining a job, he never paid tuition and 
he was therefore never properly re-registered.  The appellant 
theorizes that it is for this reason that his attendance at 
class has not been recognized by SCCC.  

When this matter was last before the Board in September 1997, 
it was remanded primarily for the purpose of having the RO 
consider the provisions of 38 C.F.R. § 21.7520(14) and 
21.7635 (1998), as they would apply to the appellant's 
principal argument on appeal, namely whether mitigating 
circumstances caused him to drop classes, and whether the 
effective date of the discontinuance of educational 
assistance could be adjusted accordingly, which in turn could 
potentially serve to adjust the existence or the amount of 
the overpayment debt.   

In November 1997, a VA Senior Adjudicator in the Education 
Division of the RO contacted A.D., the Certifying Official at 
SCCC.  According to the Report of Contact, A.D. confirmed to 
the VA adjudicator that although the appellant did attend and 
complete the term April 1, 1996 through June 14, 1996, he did 
not register or attend any portion of the term June 24, 1996, 
through August 16, 1996.  

In November 1997, the RO directed a letter to the appellant 
and informed him that the Certifying Official at SCCC had 
been contacted, and had indicated that the appellant had 
initially enrolled for the term in question but did not 
attend.  The RO requested that the appellant contact the 
Certifying Official to correct the information and provide it 
to the RO.  

In response to that request, the appellant directed a letter 
to the RO that stated that his four attempts to contact T.D., 
(also known as A.D.), the VA counselor, had been 
unsuccessful.  The appellant urged the RO to contact "him" 
to correct the information.  

In December 1997, the RO issued a supplemental statement of 
the case that provided the appellant with the laws and 
regulation regarding "mitigating circumstances" as was 
requested by the Board's September 1997 remand.  The RO 
found, however, that since the appellant did not attend any 
portion of the term starting June 24, 1996, mitigating 
circumstances were not a factor in this case, and the 
overpayment debt established against the appellant, in the 
amount of $409, was correct.  

In response to that supplemental statement of the case, the 
appellant directed a statement to the RO arguing that he had 
attended SCCC for the term in question on a 
"non-registered" basis, as was his usual custom, a custom 
that was well known to SCCC and to T.D., the veteran's 
counselor.  The appellant urged the RO to contact T.D., but 
indicated that T.D. would nevertheless contact the RO.  There 
is no record of any further contact from the appellant or 
T.D.   

Laws and Regulations

Qualified members of the selected reserve are entitled, under 
Chapter 1606 (formerly Chapter 106), to an educational 
assistance allowance when pursuing a program of education.  
10 U.S.C.A. § 16131 (formerly 10 U.S.C.A. § 2131).

Under the governing criteria, an otherwise eligible reservist 
is not entitled to receive payment of educational assistance 
from VA for a course from which the reservist withdraws or 
receives a nonpunitive grade which is not used in computing 
the requirements of graduation unless there are mitigating 
circumstances and the reservists submits the circumstances in 
writing to the VA within one year from the date VA notifies 
the reservist that he or she must submit the mitigating 
circumstances.  38 C.F.R. § 21.7622(e).  If the reservist, 
for reasons other than being called or ordered to active 
duty, withdraws from all courses or receives all nonpunitive 
grades and in either case there are no mitigating 
circumstances, VA will terminate or reduce educational 
assistance effective the first date of the term in which the 
withdrawal occurs or the first date of the term for which 
grades are assigned.  38 C.F.R. § 21.7635(b).

The following circumstances are representative of those which 
the VA considers to be mitigating provided they prevent the 
veteran from pursuing continuously a program of education. 
This list is not all inclusive.  (A) The illness of the 
reservist; (B) an illness or death in the reservist's family; 
(C) an unavoidable change in the reservist's conditions of 
employment; (D) an unavoidable geographical transfer 
resulting from the reservist's employment; (E) immediate 
family or financial obligations beyond the control of the 
reservists which require him or her to suspend pursuit of the 
program of education to obtain employment; (F) discontinuance 
of the course by the educational institution; (G) 
unanticipated active duty for training; and (H) unanticipated 
difficulties in providing for child care for the reservist's 
child or children.  38 C.F.R. § 21.7520(b)(14).

Analysis

The RO has found that the appellant failed to register for or 
attend classes during any portion of the term at SCCC from 
June 24, 1996 through August 16, 1996.  The RO further found 
that since the appellant was paid educational benefits in the 
amount of $409 for such attendance during that period, an 
overpayment was created in that amount.  

The appellant has vehemently argued that he did "register" 
for and attend classes, and therefore, the circumstances and 
the date of his withdrawal from school for job purposes 
should be considered in the determination of whether an 
overpayment was created.  Under the appellant's theory, the 
circumstances surrounding his withdrawal from school should 
be considered, and if those circumstances are determined to 
be "mitigating circumstances" as defined in the 
regulations, then the effective date of the discontinuance of 
his educational assistance allowance should be established as 
the last date of his attendance (alleged to be two weeks 
prior to the end of the term), and the overpayment debt 
should be eliminated or reduced accordingly.  

Although the RO indicated in their December 1997 decision 
that "mitigating circumstances were not a factor in this 
case," that statement is open to some interpretation.  
First, it is noted that in its September 1997 remand, the 
Board had requested that the RO consider the effect of 
mitigating circumstances on the effective date of the 
discontinuance of educational assistance.  It is further 
noted that the RO's December 1997 supplemental statement of 
the case set out the applicable regulatory provisions 
regarding "mitigating circumstances" before indicating they 
" . . . were not a factor in this case."  Given those 
actions by the RO, the Board finds that the RO complied with 
the Board's September 1997 remand, and interprets the RO's 
decision as meaning that even if mitigating circumstances 
could be established as a basis for the appellant's failure 
to attend classes, since no classes were attended by the 
appellant, the effective date for the discontinuance of 
educational assistance would be the first day of the term.  
38 C.F.R. §§ 21.7520(b)(14); 21.7635(b).  On that basis, the 
RO found that the full amount of benefits paid to the 
appellant for the term was a validly established overpayment 
debt.   

The underlying questions thus before the Board are whether 
the appellant registered for and attended classes during any 
portion of the term at SCCC from June 24, 1996 through August 
16, 1996, and if so, whether there were "mitigating 
circumstances" surrounding his withdrawal from his program 
of education that would allow the effective date of the 
discontinuance of his educational award to be the last date 
of his attendance versus the first date of the term.  

With respect to the question of whether the appellant 
attended any classes during the term in question, the 
evidence against the appellant's allegations of attendance 
are:  (1)  the Notice of Change in Student Status document 
submitted in November 1996 by A.D., the Veteran's 
Coordinator, certifying that the appellant's last date of 
attendance at SCCC was June 14, 1996; (2)  the more recent 
confirmation by the same School certifying official A.D., in 
November 1997, to the effect that the appellant did not 
register or attend any portion of the term in question; and 
(3)  the fact that the appellant never paid tuition to SCCC 
for the classes that he allegedly attended even though he was 
given educational assistance for that time period.

The evidence supporting the appellant's claim are limited to 
his own written and oral statements regarding his attendance.  
Although the appellant has suggested that there are 
individuals who could potentially support his allegation, the 
only such individual specifically identified by the appellant 
is A.D. (also known as T.D.), who when questioned about the 
appellant's attendance had refuted his allegations.  Although 
the appellant was asked to do so, he has offered no 
documentary evidence supporting his allegations of 
attendance.  Given that the appellant's only supporting 
evidence are his own self-serving allegations, and that the 
evidence against his claim of attendance was provided by a 
disinterested individual who was in a position to observe and 
report the probative and relevant facts, the Board is left 
with no recourse but to find that the preponderance of the 
evidence is against the appellant's claim that he attended 
classes during the term from June 24, 1996 to August 16, 
1996.  

With that finding, the Board need not necessarily address the 
issue of whether there were "mitigating circumstances" 
surrounding the appellant's withdrawal from his program of 
education.  Notwithstanding the foregoing conclusion, the 
Board is compelled by judicial economy to address the 
appellant's allegations.  In other words, assuming for the 
sake of argument that the appellant could provide evidence 
that would at least bring the question of his attendance of 
classes for the June to August 1996 term into equipoise, the 
issue of "mitigating circumstances" would have to be 
considered.  Therefore, the Board believes it prudent to 
address the issue at this juncture.  

The veteran has averred that he left school two weeks prior 
to final exams because he passed his nursing boards and had 
secured a job in his chosen field as an assistant director of 
nursing.  The Board also observes that not only did the 
appellant allegedly cease class attendance at that time, but 
according to him, he never paid tuition for the classes that 
he did attend despite the fact that he received VA 
educational assistance for that time period.  

In the present case, the Board can understand the veteran's 
reason for withdrawing from his program of education after 
passing his nursing boards and obtaining a job in his chosen 
field.  After all, he had attained the obvious goals of his 
program of education.  Nevertheless, the Board does not 
believe that the circumstances presented constitute 
mitigating circumstances as defined by the regulatory 
criteria cited above, such that the appellant should be found 
entitled to the full amount of educational assistance paid 
for courses which he did not complete regardless of the date 
of his withdrawal from his program of education.

While recognizing the veteran's viewpoint that it was to his 
great benefit to accept the position of nursing director, the 
Board must, however, observe that there is no indication in 
the record before the Board that the veteran's withdrawal 
from his program of education was compelled by illness, or 
financial or employment circumstances beyond his control.  
Significantly, the appellant's address did not change from 
the time of his school attendance, and so the necessity of 
relocation for employment purposes could not be at issue.  
With allegedly only two weeks left in the term, there is no 
showing that the withdrawal of the appellant from his courses 
of study at SCCC was attributable to anything other than the 
veteran's unilateral desire to avoid the payment of tuition 
for courses that he did not need in order to obtain 
employment in his field.  Even assuming that the appellant 
was uniquely qualified to assume the position of assistant 
director or nursing in August 1996, it must be emphasized 
that this was a position which the appellant willfully chose 
to take.  Thus, the appellant cannot find that this was an 
avoidable change in the conditions of his employment or an 
unavoidable transfer.  In any event, although the appellant's 
decision not to continue school after accepting the position 
of assistant director of nursing may be understandable, the 
Board finds by a preponderance of the evidence that his 
withdrawal was not due to mitigating circumstances as defined 
by regulation.  In essence, it was not his relocation to 
pursue needed employment or other compelling and unavoidable 
circumstances which prevented him from completing his program 
of education.

In conclusion, based on its review of the relevant evidence 
in this matter, and for the foregoing reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence establishes that the overpayment of VA education 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
U.S.C., was properly created and charged to the appellant.


ORDER

Since the indebtedness arising from the overpayment of 
benefits under Chapter 1606 (formerly Chapter 106), Title 10, 
U.S.C., was properly created and charged to the appellant, 
the appeal is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 12 -


